number release date id office uilc cca_2012071908242355 ---------------------------- from --------------------- sent thursday date am to --------------------- cc ----------------- subject re cdp decision documents our general position is that a motion to dismiss for mootness rather than a decision document should be filed when the tax is fully paid perhaps a decision document would be appropriate if there are issues involving non-cdp taxes or refunds that we want to resolve in a below_the_line stipulation in that scenario your proposed language would not work as far as your last question since in cdp we are dealing with actual assessed taxes we have usually thought it was appropriate to state that the assessment will be abated and if a nftl is filed that the nftl will be released of course in some cases the tax has already been abated by the time we draft the decision document or we are only dealing with unassessed interest accruals i have found it impossible to come up with sample decision documents that cover every possible scenario in a cdp case
